Citation Nr: 0120828	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service connected bilateral pes planus, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was filed 
in April 1999, a statement of the case was issued in May 
2000, and in that same month a substantive appeal was 
received.  The veteran testified at a Board hearing in 
Washington, D.C. in May 2001.  

In a Statement in Support of Claim (VA Form 21-4138) received 
at the RO in June 2001, the veteran requested a temporary 
total rating based on June 2001 surgery.  This matter is 
hereby referred to the RO for appropriate action. 


REMAND

Subsequent to the May 2001 Board hearing, the veteran 
submitted additional VA medical records documenting a June 
2001 surgical procedure involving the right foot.  It is 
unclear whether this procedure was related to the service-
connected pes planus.  The Board notes that the veteran has 
requested a temporary total rating based on this surgery.  

Assuming that the surgical procedure may have accomplished in 
connection with the pes planus, there are no follow-up 
records to show the status of the pes planus after the 
surgery.  Under the circumstances, the Board believes a 
current VA examination is necessary in order to ascertain the 
current disability picture associated with the service-
connected pes planus.  


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO's actions should include 
obtaining all pertinent VA medical 
records subsequent to the June 2001 
surgery.

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
current severity of his service-connected 
bilateral pes planus.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported to allow for proper 
evaluation under pertinent diagnostic 
criteria.  The examiner should 
specifically indicate whether or not 
there is evidence of marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, and 
whether the disability is improved by 
orthopedic shoes or appliances.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased rating is 
warranted for the veteran's pes planus.  
Unless the full benefit sought is 
granted, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran with the 
development of the medical evidence to ascertain the current 
severity of his pes planus.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matters addressed by the Board in 
this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



